Citation Nr: 1115390	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left degenerative joint disease (DJD), a residual of left tibia-fibula fracture. 

2. Entitlement to a rating in excess of 20 percent for venous insufficiency, a residual of left tibia-fibula fracture. 

3. Entitlement to a rating in excess of 10 percent for left knee DJD, a residual of left tibia-fibula fracture. 

4. Entitlement to an effective date earlier than May 20, 1999, for the grant of service connection and a 20 percent rating for left ankle DJD, a residual of left tibia-fibula fracture.

5. Entitlement to an effective date earlier than May 20, 1999, for the grant of service connection and a 20 percent rating for venous insufficiency, a residual of left tibia-fibula fracture.

6. Entitlement to an effective date earlier than May 20, 1999, for the grant of service connection and a 10 percent rating for left knee DJD, a residual of left tibia-fibula fracture.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marian H. Neudel, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 17, 1951, to November 29, 1951.  These matters are before the Board of Veterans' Appeal (Board) on appeal from a September 2006 rating decision (which implemented an August 2006 Board decision that granted service connection for a left leg disability) of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residuals of a left tibia-fibula fracture.  Specifically, service connection was awarded left ankle DJD, rated 20 percent; venous insufficiency, rated 20 percent; and left knee DJD, rated 10 percent.  The Veteran disagrees with both the effective dates and the ratings assigned for the left tibia-fibula fracture residuals.  In September 2010, a videoconference hearing was held before the undersigned; a transcript of this hearing is associated with the claims file.  

The Veteran was denied TDIU in a February 2008 rating decision which he did not appeal.  In December 2009 correspondence, he stated that the severity of his pain has made him unemployable for decades.  He also testified that he is unemployable.  His testimony and recent written statement again raise the issue of entitlement to a TDIU rating.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  The Board finds that, given the Veteran's statements throughout the pendency of this appeal, there is an inferred new TDIU claim in accordance with Rice.

The issues of service connection for back, right knee, and right ankle disabilities, claimed as secondary to the service-connected disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action on his part is required.


REMAND

During the September 2010 hearing, the undersigned observed that additional development of evidence was needed.  Specifically, at the September 2010 Travel Board hearing the Veteran testified that his left tibia-fibula fracture residuals have progressively worsened.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, the Veteran must be scheduled with a new VA examination to assess the current severity of his disabilities due to his left tibia-fibula fracture.

During the September 2010 hearing, it was noted that copies of the medical records associated with the Veteran's award of Social Security Administration (SSA) disability benefits were not contained in the claims folders.  A close review of the record found that in response to a request for these records in March 2005, SSA responded that those records had been destroyed.  Thereafter, the Veteran indicated that he did not have any of these records in his possession.  In a February 2008 Memorandum, the AOJ determined that the Veteran's SSA records were unavailable for review and that all procedures to obtain such had been correctly followed, all efforts had been exhausted, and further attempts would be futile. 

The claims seeking earlier effective dates for the ratings currently assigned and for TDIU benefits are inextricably intertwined with the ratings assigned for the Veteran's left tibia-fibular fracture residuals.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Board defers ruling on earlier effective date and TDIU issues until Remand mandates have been completed.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should obtain all records of VA treatment of the Veteran's service-connected disabilities subsequent to October 2009 and associate them with the claims files.

2. The RO should then arrange for an appropriate VA examination to ascertain the current severity of the Veteran's service-connected (1) venous insufficiency; (2) left ankle DJD; and (3) left knee DJD, to include the impact of each disability on his employability.  The Veteran's claims files must be reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) should explain the rationale for all opinions given.

3. The RO should then readjudicate the matters on appeal, including the earlier effective date claims, and adjudicate the claim for TDIU.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

